Hon. M. B. McCoy, D.C.    Opinion No. V-1426
President, Texas-Board of
  Chiropractic Examiners Re: Authority of the Board
Austin, Texas                  of Chiropractic Exam-
                               iners to require penal-
                               ties or examinations as
                               a prerequisite to rein-
                               statement of a license
                               suspended for nonpayment
Dear Sir:                      of annual renewal fees.
          Your request for our opinion reads In part
as follows:
          "Section 8 of the Chiropractic Act
     provides that each Chiropractic Licensee
     shall pay an annual renewal ,fee.
         "Several licensees failed to pay
    their 1951 renewal fee, and their licenses
    were suspended.
         "Several of the licensees are now
    asking that their licenses be reinstated.
    The Board is requiring applicants for re-
    instatement to submit a request for rein-
    statement together with an affidavit set-
    ting out facts adequate to show such
    licensee entitled to be reinstated.
          "The Board believes that in some in-
     stances It might be well to require the ap-
     plicant for reinstatement to take an exami-
     nation. The Board is also of the opinion
     that the applicant should be charged either
     a reinstatement fee, or as a penalty, pay
     all past due annual renewal fees In order
     to get his license in good standing.
          "The Board has discussed this problem
     in open meeting, and finds a difference of
     opinion exists among the members as to the
     authority of the Board with reference to
     the above.
      Hon. M. B. McCoy, D.C., page 2   (V-1426)
23r



                "Question 1. Can the Board rule
           that an applicant for reinstatement of
           a license must pay a penalty as a pre-
           requisite for the reinstatement of a
           license after It has been suspended for
           nonpayment of annual renewal fees?
                "Question 2. Can the Board rule
           that as a prerequisite'for the reln-
           statement of a lloense suspended for
           nonpayment of annuai renewal fees the
           applicant must pay the annual fees for
           all years during which his license has
           been suspended?
                "Question 3.   Can the Board if it
           deems necessary require the applicant
           for reinstatement of a license suspended
           for nonpayment of annual renewal fees to
           take an examination to enable the Board
           to consider whether or not the applicant
           should be considered as eligible for re-
           instatement?"     .
                In Corzellus v. Railroad Commission, 182
S.W.2d 412, 415 (Tex. Clv. App. 1944), it is stated:
                "The general rule is well settled
           that boards or commissions which are crea-
           tures of the statutes, can exercise only
           such authority as is conferred upon them
           by law in clear and express language and
           that authority will not be construed as
           be;;; conferred by impllcatlon." [Emphasis
                .
                Section 8 of Article 4512b, V.C.S. (Chlro-
      practic Act) provides In part:
                "It shall be unlawful for any person
           who shall be licensed for the practice of
           chiropractic by the Texas Board of Chlro-
           practic Examiners as created by this Act,
           unless such person be registered as such
           practitioner with the Texas Board of Chlro-
           practic Examiners on or before the first
           day of January, A. D. 1950, or thereafter
           registered In like manner annually as pro-
           vided by this Act on or before the first
Hon. M. B. McCoy, D.C., page 3   (v-1426)


    day of January of each succeeding year, to
    practice chiropractic In this State. Each
    person so licensed and registered shall be
    deemed to have complied with the require-
    ments and prerequisites of the laws govern-
    ing the practice of chiropractic in this
    State. Each person so registered with the
    Texas Board of Chiropractic Examiners shall
    pay in connection wlth each annual registra-
    tion and for the receipt hereinafter pro-
    vided for, a %ee to be fixed by the Texas
    Board of Chiropractic Examiners not to ex-
    ceed Fifteen Dollars ($15), which fee shall
    accompany the application of every such
    person for registration. Such payment shall
    be made to the Texas Board of Chiropractic
    Examiners. Every person so registered
    shall file with said Board a written ap-
    plication for annual registration, setting
    forth his full name, his age, post-office
    address, his place of residence, the coun-
    ty or counties in which his certificate
    entitling him to practice chiropractic has
    been registered, and the place or places
    where he is engaged in the practice of
    chiropractic, as well as the college of
    chiropractic from which he graduated, and
    the number and date of his license certlfi-
    cate.
         "Upon receipt of such application,
    accompanied by the registration fee, the
    Texas Board of Chiropractic Examiners, after
    ascertaining either from the records of the
    Board or from other sources deemed by it to
    be reliable, that the applicant Is a licensed
    practloner of chiropractic in this State,
    shall Issue to the applicant an annual regis-
    tratlon receipt certifying that the applicant
    has filed such application and has paid the
    registration fez mentioned for the year in
    question; . , .
           Section 14 of the Act provides In part as
follows:
          "The Texas Board of Chiropractic Ex-
     aminers shall have the authority to revoke,
     cancel, or suspend the license of any person
      Hon. M. B. McCoy, D.C., page 4        (V-1426)
236

           .   *   v   for any of the following reasons:
                 "1. For failure to comply with,
           or the violation of, any of the provi-
           sions of this Act; . . .'

                At the outset we think it important to
      point out the distinction between,the sus ension
      of a license by the Board under Section 1t and the
      automatic cessation of a licensee's right to engage
      in the practice of chiropractic in this State be-
      cause of his failure to pay the annual registration
      fee under Section 8. We do not interpret Section 8
      as requiring a licensee who is not presently engag-
      ing in the practice of chiropractic in this State to
      pay the registration fee In order to keep his license
      in good standing. This section merely makes It un-
      lawful for a*licensee to practice in Texas unless he
      has registered and paid the registration fee for the
      ourrent year. If he is not engaging In the practice
      of chiropractic In this State,,he is not required to
      maintain current registrations, and he has not vio-
      lated or failed to comply with the provisions of the
      act by falling to register during that period. Con-
      sequently, there has been no occasion by such fact.
      alone for the Board to suspend his license; rather,
      he has simply failed to meet a condition preoedent
      to his right to engage In the practice for that year.
                We find aothlng in the Chiropractic Act
      which would prevent a licensee who has discontinued
      his practice In this State from resuming practice at
      a later date without payment of registration fees
      for prior years. The only thing that can be re-
      quired of him is registration and payment of the
      fee for the then current year.
                However, if a licensee engages 1~ the
      practice of chiropractic in this State without
      being currently registered, then he has violated
      the provision of Section 8 making such practice
      unlawful, and the Board would have authority to
      cancel revoke, or suspend his license under Sec-
      tion 14 "for failure to comply with, or the vio-
      lation of, any of the provisions of this Act."
                As to a licensee whose license has been
      suspended for practicing chiropractic without hav-
      ing registered and paid the required fee, the answer
 Hon. M. B. McCoy, D.C., page 5   (v-1426)


 is obscured by the fact that the Chiropractic Act
 is silent with regard to the rights of the licensee
 or the powers of the Board in the reinstatement
 of a license after suspension. However, we are
 of the opinion that the Board doe8 not have author-
 ity to assess a penalty or a reinstatement fee.
 Fees and penalties may be assessed only when they
 are provided by law. McCalla v. City of Rockdale,


          .    0
 the Chlropra%ic Act authorizing the Board to as-
 sess a penalty or reinstatement fee upon relnstate-
 ment of a suspended license. .
            Similarly, it Is our opinion that the
  Board may not require the payment of fees for past
  years as a condition to reinstatement. The possible
  consequences of practicing without registration are
  found in the provisions authorizing revocation, sus-
' pension, and nonissuance of licenses, injunction, and
  criminal prosecution. However, there Is no provision
  in the act authorizing the collection of past fees as
  a condition to reinstatement of a suspended license.
             Neither Is there a provision in the Chiro-
 practic Act authorizing the Board to require a person
 whose license   has been suspended to take an examina-
 tion before his license is reinstated. While we do
 not think there is any question as to Its power to
 reinstate a suspended license, the Board in restoring
 the privileges which the license confers may not at-
 tach conditions or requirements not set out In the
 statute. Some of the licensing statutes of this State
 do grant the administering board authority to require
 re-examination and payment of past registration fees
 upon reinstatement of a suspended license. However,
 the powers of the Board of Chiropractic Examiners
 must necessarily be found In the provisions of the
 Chiropractic Act. Since that statute does not grant
 these powers to the Board, it is lacking in authority
 to exercise them.
           Unless statutory provisions call for a
 different construction, suspension of a license
 ordinarily connotes a temporary withholding of the
 privileges attaching thereto, while a cancellation
 or revocation connotes a complete nullification or
238
      Hon. M, B. McCoy, D.C., page 6     (V-1426)



      destruction of the basis for the privileges. We
      are not here expressing an opinion on the a~uthority
      of the Board to reinstate licenses which have been
      cancelled or revoked or to require an examination
      as a condition to reinstatement in those cases.

                              SUMMARY
                   The Board of Chiropractic Examiners
              is not authorized under existing laws to
              assess a penalty or reinstatement fee or
              to require the payment of registration
              fees for past years as a prerequisite to
              reinstatement of a license which has been
              suspended for nonpayment of annual regls-
              tration fees. Neither does the present
              law authorize the Board to require an ap-
              plicant for reinstatement of a suspended
              license to take an examination before re-
              instatement,
                                          Yours very truly,
      APPROVED:                             PRICE DANIEL
                                          Attorney General
      J. C. Davis, Jr.
      County Affairs Division
                                                    A   /
      Mary K. Wall
      Reviewing Assistant
                                                Assistant
      Charles D. Mathews
      First Assistant
      BA:mh